       Case: 1:20-cv-06753 Document #: 1 Filed: 11/13/20 Page 1 of 3 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

JACOBA HILLSAMER,                                       )
                                                        )
                                Plaintiff,              )
        v.                                              )
                                                        )       Case No. 20-cv-06753
                                                        )
WALMART, INC., d/b/a                                    )
WALMART SUPERCENTER #2817,                              )
                                                        )
                                Defendant.              )

                                     NOTICE OF REMOVAL

        The Defendant, WALMART INC., (“Walmart”), by and through its attorneys, James P.

Balog and Ariel T. Flood of O’Hagan Meyer, LLC, and pursuant to 28 U.S.C. §§ 1332, 1441 and

1446, removes this action to the United States District Court for the Northern District of Illinois, and

in support thereof, states as follows:

        1.      The movant’s Notice of Removal is based upon subject matter jurisdiction

conferred by diversity of citizenship, as established in 28 U.S.C. § 1332.

        2.      At all times relevant, Plaintiff was and remains a citizen of the State of Illinois. (See

Exhibit A, Plaintiff’s Medical Bills).

        3.      Both at the time of the commencement of the State Court action and at the present

time, the Defendant, Walmart, is a Delaware Corporation and its executive headquarters are located

in Bentonville, Arkansas. (See Exhibit B, Arkansas Secretary of State Business Information Search).

A corporation has a single principal place of business where its executive headquarters are located.

Metropolitan Life Ins. Co. v. Estate of Cammon, 929 F.2d 1220, 1223 (7th Cir. 1991). Therefore, at

all pertinent times, Walmart is and has been a citizen of Delaware and Arkansas.

        4.      This matter arises out of an accident which occurred on June 27, 2020 at the Walmart

located at 17625 Torrence Avenue, Lansing, Illinois. The Plaintiff, JACOBA HILLSAMER, filed a
       Case: 1:20-cv-06753 Document #: 1 Filed: 11/13/20 Page 2 of 3 PageID #:2




Complaint in the Circuit Court of Cook County, styled Jacoba Hillsamer v. Walmart, Inc., d/b/a

Walmart Supercenter #2817, bearing Case No. 2020 L 010781. (See Exhibit C, Plaintiff’s Complaint

at Law).

        5.      Walmart first received Plaintiff’s Complaint when it was served with process on

October 16, 2020. (See Exhibit D, Service of Process Transmittal). In response to the Complaint,

Walmart filed its Appearance and Jury Demand on November 12, 2020. (See Exhibit E, Walmart’s

Appearance and Jury Demand).

        6.      Prior to the filing of Plaintiff’s Complaint, Plaintiff submitted medical bills totaling

$96,704.39. (See Exhibit A).

        7.      With the first notice that there was a lawsuit filed and both the claimed amount in

controversy exceeds $75,000 and the Plaintiff is a citizen of Illinois (thereby fulfilling diversity

requirements) occurring on or about October 16, 2020 (when defendant was served with the

Complaint), this Notice was filed within thirty (30) days of “receipt by the Defendant, through service

or otherwise, of a copy of an amended pleading, motion, order or other paper from which it may first

be ascertained that the case is one which is or has become removable.” 28 U.S.C. § 1446(b)(3).

        9.      As required by 28 U.S.C. § 1446(d), the movant will promptly serve upon Plaintiffs’

counsel, and file with the Circuit Court of Cook County, a true and correct copy of this Notice.

        10.     By removing this action, Defendant does not waive any defenses available to it.

        11.     If any question arises as to the propriety of the removal of this action, the movant

requests the opportunity to present a brief and oral argument in support of its position that this case is

removable.

        12.     This Notice is signed and in compliance with Rule 11 of the Federal Rules of Civil

Procedure.




                                                    2
      Case: 1:20-cv-06753 Document #: 1 Filed: 11/13/20 Page 3 of 3 PageID #:3




       WHEREFORE, Defendant, WALMART INC., prays that this Honorable Court retain

jurisdiction of the matter pursuant to 28 U.S.C., §§ 1332, 1441, and 1446.

Dated: November 13, 2020

                                              Respectfully submitted,
                                              O’HAGAN MEYER LLC

                                      By:     /s/ Ariel T. Flood
                                              One of the Attorneys for Defendant,
                                              Walmart Inc.

James P. Balog, Esq.
Ariel T. Flood, Esq.
O’Hagan Meyer LLC
One East Wacker Drive, Suite 3400
Chicago, IL 60601
Tel: 312-422-6100 / Fax: 312-422-6110
jbalog@ohaganmeyer.com
aflood@ohaganmeyer.com




                                                 3
